DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive.
Regarding claim 2, applicant argues that:
“Each of independent claims 2, 9, and 16, as amended herein, recites:
detect[ing] a camera launching gesture; [and]
in response to the detection of the camera launching gesture,
launch[ing] a camera service to display a viewfinder that displays a live camera feed.
These elements are not taught or suggested by Park or Lee, even in combination. The Office Action alleges that Park discloses these elements in paragraph [0051].3 Paragraph [0051] of Park discusses using a “camera execution menu” to cause the camera “to display a camera preview screen.” However, the cited paragraph does not discuss “a camera launching gesture” at all. Elsewhere, Park discuses “a gesture for 
The examiner notes that while “a camera launching gesture” is not explicitly recited in Park, the cited sections in Park, as well as many other paragraphs in Park as applicant points out, provides context to how Park consistently refers to gestures as the way to interact with the display of the apparatus in order to cause the apparatus to execute desired actions.  Further, as seen in cited paragraphs 46 and 51, interaction with the apparatus pertaining to a graphical user interface causes selection of a camera execution menu which causes a camera preview screen to be displayed.  Further, as seen elaborated in paragraphs 91, 92, and 101, the apparatus senses a selection of the camera execution menu when a menu, as a camera icon, is displayed on the screen for camera execution.  When taken in context it is clear that the selection of the camera 
Regarding claims, 6, 13, and 20, applicant argues that:
For example, each of dependent claims 6, 13, and 20 recites, in view of the claims from which they depend, “wherein the user input to the viewfinder” that causes “capturing an image from the live camera feed” “is defined by a mapping” which is not taught by Park or Lee, even in combination. The Office Action alleges that this element is taught by Park in paragraphs [0055] and [0057].5 The cited paragraphs discuss “drags” to “zoom in or out the previous screen region,” but not a user input that causes capturing an image or a mapping. Paragraph [0058] of Park (not cited for this element) discusses “a touch on a camera preview screen” to cause the camera program to capture an image, but does not teach or suggest the claimed “mapping.” For this additional reason, withdrawal of the § 103 rejection of dependent claims 6, 13, and 20 is requested.”.
The examiner notes that in the office action is was explained that the “preview screen region is the location for detecting the gesture received” and that support can be found in par. 55 and 57.  The examiner further notes that paragraph 58 was previous cited as providing support for “in response to receiving the user input, capture an image from the live camera feed” where it was explained that “if a touch on a camera preview screen is sensed, the camera program 115 captures an image of a subject”.  As can be seen when reading cited par. 55 and 57 in context of par. 58 the preview screen region 
Regarding claims 7, 14, and 21 applicant further argues that:
Additionally, each of dependent claims 7, 14, and 21 recites “receiving user input to modify the mapping,” which is not taught or suggested by Park or Lee, even in combination. The Office Action alleges that this element is taught by Park in paragraphs [0047], [0055], and [0057].6 The cited paragraphs discuss “moving the preview screen from a current region to another region,” but not modifying any gesture mapping, much less modifying the mapping of the gesture that causes “capturing an image from the live camera feed,” as claimed. For example, if “a touch on a camera preview screen” in Park causes the camera program to capture an image, there is no teaching or suggestion in Park that this changes after the preview screen is moved to another region. This is very different from the ability of the user “to modify the mapping to create custom gesture/operation pairs” described in the present application.7 For this additional reason, withdrawal of the § 103 rejection of dependent claims 7, 14, and 21 is requested.”.
The examiner notes that claim 21 does not recite language related to a mapping.
Further, the examiner notes that the mapping argument was rebutted above and that based on the rebuttal, and the explanation in the office action, the user changing the location (of the preview screen) is considered to be the user modifying the mapping.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6-11, 13-18, 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Pub. No. 20140085487) in view of Lee et al. (U.S. Pub. No. 20160261790).
Regarding claim 9, Park discloses:
A mobile device comprising:
a memory storing a text message application (memory 110 storing program code that executes graphical user interface program 114 for displaying a message transmission/reception history with at least one other electronic device, par. 42, 46, 47, 124, 125);
an embedded camera (camera 140 of electronic device 100, par. 47, 73);
a touchscreen display (touch-sensitive display, par. 70); and
one or more processors coupled with the memory (processor 120 executing program from memory, par. 69), the embedded camera and the touchscreen display, wherein the one or more processors are configured to:

detect a camera launching gesture (if a camera execution menu is selected in a state in which a message transmission/reception history is displayed, the camera program 115 can execute the camera 140 to display a camera preview screen in any region of a screen in which a message transmission/reception history is displayed, par. 46, 47, 51, and Figs. 5-7.  Further, as seen elaborated in paragraphs, 91, 92, and 101, the apparatus senses a selection of the camera execution menu when a menu, as a camera icon, is displayed on the screen for camera execution. When taken in context with par. 57-61 of Park, as well as numerous other sections of Park talking about gesture interaction with the display, it is clear that the selection of the camera execution menu is done by gesture interaction with the camera icon displayed on the screen);
in response to the detection of the camera launching gesture, launch a camera service to display a viewfinder that displays a live camera feed (if a camera execution menu is selected in a state in which a message transmission/reception history is displayed, the camera program 115 can execute the camera 140 to display a camera preview screen in any region of a screen in which a message transmission/reception history is displayed, par. 46, 47, 51, and Figs. 5-7.  Further, as seen elaborated in 
obscure a portion of the displayed graphical output with the viewfinder (displaying a preview screen of the camera 140 within a screen in which a message transmission/reception history is displayed, par. 46, 47, and Figs. 5-7);
while the viewfinder is displaying the live camera feed:
update the graphical output of the text message application (preview screen displays current camera image as the preview, par. 47-50), and
receive user input to the viewfinder (user input to capture the preview image, par. 57, 58); and
in response to receiving the user input, capture an image from the live camera feed (if a touch on a camera preview screen is sensed, the camera program 115 captures an image of a subject, par. 58, 59).
Park is silent with regards to the obscuring a portion of the displayed graphical output being obscuring a portion of the text input region.  Lee discloses this in par. 55 and 116-121 where a camera preview popup window 303 can be displayed over a 
Regarding claim 10, Park further discloses:
user input comprises a single tap on the viewfinder (if a touch on a camera preview screen is sensed, the camera program 115 captures an image of a subject, par. 58, 59).
	Regarding claim 11, Park further discloses:
one or more processors are further configured to: receive second user input on the graphical output of the text message application wherein the second user input indicates interaction with the text message application (multi touch for zooming in or out, par. 55, 57).
Regarding claim 13, Park further discloses:
user input to the viewfinder is defined by a mapping (preview screen region is the location for detecting the gesture received, par. 55, 57).

one or more processors are further configured to: receive user input to modify the mapping (when the user changes the location of the preview screen, the location for detecting the gesture received is changed with the preview screen, par. 47, 55, 57).
Regarding claim 15, Park further discloses:
one or more processors are further configured to: receive user interaction with the graphical output of the text message application (interaction by gesture on the graphical user interface program including preview screen region and executing function based on detected gesture, par. 47, 48); and based on the user interaction, pass the user interaction to the text message application for handling of the user interaction (interaction by gesture on the graphical user interface program including preview screen region and executing function based on detected gesture, par. 47, 48).
Regarding claims 2-4 and 6-8, see the rejection of claims 9-11 and 13-15 respectively.
Regarding claims 16-18, 20, and 21, see the rejection of claims 9-11, 13, and 15 respectively.
	Regarding claim 22, Park is silent with regards to the obscuring a portion being by applying transparency mask.  Lee discloses in par. 123, 134-136, Fig. 9 where a portion of a display screen with background graphical information can be obscuring by applying a transparency mask where Lee uses a popup window 303 (transparency 
Regarding claim 23, Park is silent with regards to the camera service and the text message application both run as full-screen processes.  Official Notice is taken that it was well known before the effective filing date of the claimed invention to include running applications on mobile devices, such as Park’s, as full-screen processes.  This is advantageous in that a user has a maximum amount of screen to view and interact with the mobile device application.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the camera service and the text message application both run as full-screen processes.
Regarding claim 24, Park is silent with regards to the obscuring a portion being by applying transparency mask.  Lee discloses in par. 123, 134-136, Fig. 9 where a portion of a display screen with background graphical information can be obscuring by applying a transparency mask where Lee uses a popup window 303 (transparency mask) with a preview image visible within the borders of the window.  As can be seen in Fig. 9 this is advantageous in that the graphical information in the background can be made visible through the popup window (transparency mask).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include obscuring a portion being by applying transparency mask.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824.  The examiner can normally be reached on M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICHOLAS G GILES/           Primary Examiner, Art Unit 2697